EXHIBIT 10.4 

 

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

 

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this "Agreement"), effective as
of December 15, 2015 is entered into by and among KINGFISH HOLDING CORPORATION,
a Delaware corporation (the "Company"), and JAMES K. TOOMEY, an individual with
his business address at 6425 28th Avenue East, Bradenton, Florida 34208 (the
"Investor"). Certain capitalized terms used in this Agreement are defined in
Section 5.1 of this Agreement.

 

RECITALS

 

WHEREAS, the Company generally has been in need of additional financial sources
in order to conduct its business;

 

WHEREAS, the Investor was willing to loan the necessary funds to the Company,
subject to the conditions specified herein, to conduct its business and pay the
costs and expenses of such Professional Services; and

 

WHEREAS, in connection with its cash requirements for such purposes, the Company
has previously borrowed $20,000 from the Investor in September 2015 and the
parties now are desirous of formalizing these loan advances.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement and other valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Amount and Terms of Loans.

 

1.1 The September 2015 Loan. The Company acknowledges receipt of a loan advance
in aggregate principal amount of Twenty Thousand Dollars ($20,000) (such loan
advance, the "Loan"). The Loan shall be evidenced by a convertible promissory
note for such principal amount of the Loan issued to the Investor in
substantially the form attached hereto as Exhibit A (the "September 2015
Convertible Note"), which September 2015 Convertible Note for the Loan shall be
issued and delivered by Company concurrently with the execution of this
Agreement.

 

1.2 Loans Fully Funded. The Company acknowledges that the Investor has fully
funded the Loan on or about September 8, 2015 and the Company received the all
of the proceeds therefrom on or about such date.

 

1.3 Terms and Conditions of the Loans. The Loan was made by the Investor to the
Company on the basis of the representations, warranties, covenants and
agreements contained in this Agreement, and subject to the terms and conditions
set forth of this Agreement.

 

2. Representations, Warranties, and Covenants of the Company. The Company hereby
represents and warrants to the Investor as follows:

 

2.1 Organization, Standing, and Power. The Company is a corporation duly
incorporated, validly existing, and, as of the date of this Agreement, in good
standing under the Laws of the State of Delaware, and has the requisite
corporate power and authority to own, lease, operate and otherwise hold its
properties and assets and to carry on its business as it is now being conducted.

 

 1

 

 

2.2 Authority; Due Execution.

 

(a) The Company has, and at the time that the Loan was funded had, all of the
requisite corporate power and authority to execute and deliver this Agreement
and the September 2015 Convertible Note (the Agreement and the September 2015
Convertible Note are referred to collectively as, the "Loan Documents"), and to
carry out and perform its obligations under the Loan Documents, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery, and performance by the Company of the Loan Documents, including the
delivery of the September 2015 Convertible Note and the reservation of shares of
Common Stock issuable upon conversion of the September 2015 Convertible Note
(the "Conversion Shares"), and the consummation of the transactions contemplated
thereby, has been duly and validly authorized by all necessary corporate action
on the part of the Company. The Loan Documents have been duly executed and
delivered by the Company and, assuming due and valid authorization, execution
and delivery by the Investor, of each of the Loan Documents will constitute
legal, valid, and binding obligations of the Company, enforceable against it in
accordance with their respective terms (except to the extent enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratoriums, or
similar Laws affecting creditors' rights and remedies generally and except that
the availability of the equitable remedy of specific performance and injunctive
relief is subject to the discretion of the court before which any proceedings
may be brought (the "Bankruptcy and Equity Exceptions").

 

(b) The Board of Directors of the Company (the "Board of Directors" or the
"Board") has determined that this Agreement, the Loan transaction which is the
subject of this Agreement, and the September 2015 Convertible Note are fair to
and in the best interests of the Company and its stockholders and have approved
and adopted this Agreement, the Loan transaction, and the September 2015
Convertible Note.

 

2.3 No Conflict or Required Approvals.

 

(a) Neither the execution and delivery of this Agreement or the September 2015
Convertible Note, nor the consummation by the Company of the transactions
contemplated hereby or thereby, or compliance with any of the terms or
provisions herein or in the September 2015 Convertible Note by the Company will
(i) conflict with or violate any provision of the Certificate of Incorporation
or bylaws of the Company, (ii) violate, conflict with, constitute or result in a
breach of any term, condition, or provision of, or constitute a default (with or
without notice or the lapse of time, or both) under, or give rise to any right
of termination, cancellation, or acceleration of any obligation or the loss of
any material benefit under, or require a Consent pursuant to, or result in the
creation of any material Lien upon any material assets or properties of the
Company pursuant to any of the terms, provisions, or conditions of any material
loan or credit agreement, note, bond, mortgage, indenture, deed of trust,
license, agreement, contract, lease, Permit, concession, franchise, plan, or
other instrument or obligation to which the Company is a party or by which any
of its material assets or properties may be bound or affected, or (iii) conflict
with or violate any judgment, order, writ, injunction, decree of any court,
governmental, regulatory or administrative agency, commission, authority,
instrumentality, or other public body, domestic or foreign (a "Governmental
Entity"), or material Law applicable to the Company or any of its assets or
properties; except in the case of clauses (ii) and (iii) of this Section 2.3(a),
as would not have a material adverse effect on the Company or its ability to
consummate and perform the terms of this Agreement.

 

(b) Neither the execution and delivery of each of the Loan Documents, nor the
consummation of the transaction contemplated by the Loan Documents will require
notice to, registration, declaration, or filing by the Company with, or the
order, authorization, or Permit of, or exception or waiver by, or Consent of, or
any action by, any Governmental Entity other than in connection or compliance
with the provisions of applicable state corporate and securities Laws, and the
United States federal securities Laws.

 

 2

 

 

2.4 Capitalization.

 

(a) The authorized capital stock of the Company, prior to giving effect to the
conversion of the Outstanding Notes and the Convertible Note issued hereby,
consists of (i) 200,000,000 shares of Common Stock, of which 116,712,987 shares
are issued and outstanding, and (ii) 20,000,000 of preferred stock, par value
$0.0001 per share (the "Preferred Stock"), none of which are issued and
outstanding.

 

(b) All issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and nonassessable.

 

(c) No stockholder of the Company or any other person is entitled to any
preemptive rights with respect to the purchase, sale, or issuance of any equity
securities of the Company. Except as required pursuant to the terms of the Loan
Document and the outstanding convertible notes identified in Schedule 2.4 of
this Agreement: (i) there are no outstanding or authorized options, warrants,
"phantom" equity rights, agreements, subscriptions, calls, demands, or other
rights, commitments, or arrangements (written or oral, or contingent or
otherwise) of any character to purchase or acquire any capital stock or other
equity investments in any security directly or indirectly convertible into or
exchangeable or exercisable for, the capital stock of or other equity interest
in the Company, including, without limitation, any convertible indebtedness
obligations (collectively, "Options"), (ii) the Company has no outstanding
obligation (contingent or otherwise) to issue any Options or to issue or
distribute to holders of any shares of its capital stock, any evidences of
indebtedness, or assets of the Company, (iii) the Company has no outstanding
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock or any interest therein or to pay any dividend
or make any other distribution in respect thereof, and (iv) there are no voting
trusts, trusts, proxies or other similar agreements, understandings, or similar
arrangements to which the Company is a party or by which the Company is bound
with respect to the voting of any shares of capital stock of the Company.

 

2.5 Issuance of Conversion Shares.

 

(a) The issuance, sale, and delivery of the Conversion Shares to the Investor
upon conversion of the Convertible Notes has been duly authorized by all
necessary corporate action on the part of the Company and the Conversion Shares,
when issued, sold, and delivered in compliance with the provisions of the Loan
Documents, will be duly and validly issued, fully paid, and nonassessable, and
shall be free and clear of any Liens, or preemptive or other similar rights and
will be issued in compliance with all applicable federal and securities laws.

 

(b) Assuming the accuracy of the representations and warranties of the Investor
contained in Section 3 hereof, the offer, issue, and sale of the Convertible
Notes and the Conversion Shares (collectively, the "Securities") are and will be
exempt from the registration under the Securities Act of 1933, as amended (the
"Securities Act"), and are exempt from registration and qualification the
securities laws of all other applicable jurisdictions.

 

 3

 

 

2.6 Compliance with Laws; No Violations.

 

(a) The Company holds all Permits necessary for it to own, lease, and operate
its assets and properties and to lawfully carry on its business as now conducted
except as would not have a material adverse effect on the Company. All material
Permits are in full force and effect, and the Company is in substantial
compliance with all conditions and requirements of such Permits and all rules
and regulations relating thereto.

 

(b) The Company is not in conflict with, or in default under, or in violation
of: (i) its Certificate of Incorporation or bylaws, or (ii) except as would not
have a material adverse effect on the Company, any Law, Permit, order, judgment,
writ, injunction, or decree applicable to the Company or by which the material
assets or properties of the Company are bound or affected, and no claim is
pending or, to the Knowledge of any of the Company, threatened with respect to
such matters.

 

2.7 No Sales or Liquidation Contemplated. The Company is not in discussions or
negotiations with any third party regarding the sale of the business of the
Company, whether structured as a merger, reverse merger, share exchange, sale of
a controlling interest of its stock, the sale of all or substantially all of the
assets of the business of the Company, or otherwise contemplating a liquidation
of the Company.

 

2.8 No Broker or Finder. Neither the Company or any of its officers, directors,
have retained or used the services of any broker, finder, investment banker, or
other financial intermediary, nor has the Company paid or agreed to pay any
brokerage, finder's, or other fee or commission in connection with any of the
transactions contemplated by this Agreement.

 

2.9 Accuracy of Representations and Warranties. The Company confirms that the
representations and warranties of the Company made to the Investor pursuant to
this Agreement were true and correct as of the date that the Loan was funded by
the Investor ("Loan Date") and are true and correct as of the date of this
Agreement.

 

3. Representations, Warranties, and Covenants of the Investor. The Investor
hereby represents and warrants to the Company as follows:

 

3.1 Authority; No Conflict or Required Consents.

 

(a) The Investor is an individual who has full legal capacity to execute and
deliver this Agreement, to perform his obligations hereunder and thereunder, and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Investor and, assuming valid authorization,
execution and delivery hereof by the Company, constitutes a legal, valid and
binding obligation of the Investor enforceable against him in accordance with
its terms (subject to the Bankruptcy and Equity Exceptions).

 

(b) Neither the execution, delivery or performance of this Agreement by the
Investor, nor the consummation by the Investor of the transactions hereby, or
compliance by the Investor with any of the terms or provisions herein will
conflict with or violate any order, writ, Injunction, decree, or Law applicable
to the Investor, or any of his properties or assets that will materially impair
the ability of the Investor to perform his obligations under this Agreement.

 

(c) Neither the execution or delivery of this Agreement by such Investor, nor
the consummation of the transactions contemplated hereby, will require notice
to, registration, declaration, or filing by the Investor with, or Permit or
Consent of, or any action by any Governmental Entity.

 

 4

 

 

3.2 Investment Representations.

 

(a) The Investor affirms that he has been advised and understands that (i) the
Securities have not been registered under the Securities Act or registered or
qualified under the securities Laws of any other jurisdiction and are being sold
in reliance upon an exemption from registration under such Laws, (ii) he may not
Transfer the Securities unless they are subsequently registered and qualified
under such Laws or, in the opinion of counsel reasonably satisfactory to the
Company, an exemption from such registration and qualification is available, and
(iii) any Transfer that is permitted must satisfy certain legal, procedural and
other requirements.

 

(b) The Investor: (i) is the sole and true party in interest, and is acquiring
the Securities solely for his own account, not as a nominee or agent, for
investment purposes only, and not with an intent or a view to the sale or
distribution of any part thereof within the meaning of Section 2(a)(11) of the
Securities Act, (ii) does not have any present intent of making a Transfer of,
granting a participation in, or otherwise distributing the Securities in a
manner contrary to the Securities Act or the securities Laws of any other
applicable jurisdiction, nor does the Investor have any contract, undertaking,
agreement, or arrangement with any person to Transfer, grant any participation
in, or otherwise distribute any of the Securities to such person, and (iii) does
not presently have any reason to anticipate any change in circumstances or other
particular occasion or event which would cause the Investor to need to sell the
Securities, except in accordance with the terms of this Agreement and in
compliance with all applicable federal and state securities Laws.

 

(c) The Investor understands and acknowledges that only the Company can register
the Securities under applicable securities Laws; the Company does not have any
present intention to register the Securities under the Securities Act or the
securities Laws of any other jurisdiction; there is a limited public market for
the Common Stock; and, as a result an investment in the Securities may not be
liquid and that the Investor must bear the economic risk of the investment
indefinitely. In this regard, the Investor further represents that it has
adequate means of providing for his current needs and possible personal
contingencies, it can afford to bear the economic risk of holding the Conversion
Shares for an indefinite period of time, it has no need for liquidity in its
investment in the Conversion Shares, and it has the net worth sufficient to bear
the risks of and to sustain a complete loss of such Investor's entire investment
in the Company.

 

(d) The Investor confirms that it is aware and understands that no federal or
state agency has made any finding or determination as to the fairness of this
offering nor has made any recommendation or endorsement of the Securities.

 

(e) Such Investor recognizes that an investment in the Securities and the
Company involves certain risks, and such Investor has taken full cognizance of,
understands, and is willing to bear the risks related to the purchase of the
Securities.

 

3.3 Knowledge and Experience. The Investor has sufficient knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated by this Agreement and the
Investor is able to bear the economic risk of its investment in the Securities
and the Company.

 

3.4 Accredited Investor; Not a Bad Actor. The Investor is (a) an "accredited
investor" as such term is defined in Rule 501(a) promulgated under the
Securities Act and (b) is not subject to any "bad actor" disqualification set
forth in Rule 506(d) of Regulation D or any similar disqualification provision
that could adversely affect the Company's reliance on any federal or state
securities registration exemption or that could otherwise adversely affect the
offering of the Securities.

 

 5

 

 

3.5 Information Provided. The Investor represents, acknowledges and confirms
that:

 

(a) prior to the sale of the Securities to him pursuant to this Agreement, the
Investor: (i) has been given access to all material books and records of the
Company and all material contracts and documents relating to the sale of the
Securities pursuant to this Agreement, (ii) has been given an the opportunity to
ask questions of, and receive answers from, representatives of the Company
concerning Company and the terms and conditions of the sale of the Securities by
the Company to the Investor, and (iii) confirms that he has been furnished with
all such requested information and all questions asked by such Investor have
been answered to his full satisfaction.

 

(b) the Investor is acquiring the Securities without being furnished any
offering literature or prospectus other than any documents or answers to
questions so furnished to him by the Company.

 

(c) in addition to the representations set forth in Section 3.5(a) hereof, the
Investor, because of his relationship with the Company as a director thereof, is
in possession of or has complete and unrestricted access to, all material
information concerning the Company, its business, operations, and financial
condition and, as a result thereof, is thoroughly familiar with the speculative
nature and risks of an investment in the Securities and is willing to bear the
risks related to the purchase of the Securities. The Investor has been given
access to all material information concerning the Company which is available or
known to the Company.

 

(d) the Investor has not relied on any statement or representation of the
Company or of any of its Affiliates, attorneys, agents, or other
representatives, except as specifically set forth or referenced in this
Agreement or provided in accordance with Section 3.5(a) of this Agreement.

 

3.6 Reliance on Investor's Representations. The Investor acknowledges and
understands that the representations, warranties, and covenants contained in
this Section 3 of the Agreement are being furnished, in part, and will be relied
on by the Company in determining whether this offering of the Securities (and
particularly, the Conversion Shares) is exempt from registration under the
Securities Act and the securities laws of all other applicable jurisdictions
and, accordingly, confirms that all such statements contained herein are true,
complete, and accurate as of the date hereof, and shall be true, accurate, and
complete as of the date that this Agreement is executed and delivered, and shall
survive the execution and delivery of this Agreement. If any events occur or
circumstances exist prior to the issuance of the Conversion Shares to the
Investor which would make any of the representations, warranties, agreements, or
other information of the Investor set forth herein untrue or inaccurate, the
Investor agrees to immediately notify the Company in writing of such fact
specifying which representations, warranties, or covenants are not true,
correct, or accurate, and the reasons therefor.

 

3.7 No Broker or Finder. Such Investor has not retained or used the services of
any broker, finder, investment banker, or other intermediary, nor has any
Investor paid or agreed to pay any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement.

 

3.8 Accuracy of Representations and Warranties. The Investor confirms that the
representations and warranties of the Investor made to the Company pursuant to
this Agreement were true and correct as of the Loan Date and are true and
correct as of the date of this Agreement.

 

 6

 

 

4. Additional Agreements.

 

4.1 Agreement Not to Transfer Securities. The Investor hereby agrees that he
will not, directly or indirectly, Transfer or offer to Transfer any of the
Securities (or solicit any offers to buy, purchase, or otherwise acquire or take
a pledge of any the Securities), except in compliance with this Agreement, the
Securities Act and the securities Laws of all other applicable jurisdictions, as
well as the rules and regulations promulgated thereunder.

 

4.2. Investor's Indemnification Agreement. The Investor acknowledges that
understands the meaning and legal consequences of the representations,
warranties and covenants contained in Section 3 of this Agreement, especially as
it relates to the reliance referenced in Section 3.5(e) hereof, and agrees to
indemnify and hold harmless the Company and its agents, employees, and
representatives from and against any and all losses (including reasonable
attorney's fees), damage or liabilities due to or arising out of any
misrepresentations, misstatements, or omissions with respect to any of the
representations or warranties, or a breach of any of the covenants or
agreements, contained in this Agreement by the Investor.

 

4.3 Reservation of Convertible Shares. The Company hereby agrees that:

 

(a) it will at all times have authorized and will reserve and keep available,
solely for issuance and delivery to the Holder, that number of shares of its
Common Stock (or other securities and property) that may be required from time
to time for issuance and delivery of the Conversion Shares to the Investor upon
conversion of the Convertible Notes.

 

(b) it shall take all necessary steps to ensure that the Conversion Shares, when
issued in accordance with this Agreement and each of the Convertible Notes,
shall be duly and validly issued, shall be fully paid and nonassessable, free
and clear of any claim, lien, encumbrance, or security interest of any kind
whatsoever, and free from all preemptive rights of any security holders of the
Company.

 

(c) it shall take all action as may be necessary to assure that such Conversion
Shares (and any other securities and property) may be issued and delivered as
provided herein and as set forth in the associated Convertible Note without
violation of any applicable law or regulation, or of any requirements, of any
domestic securities exchange or inter dealer quotation system upon which the
Common Stock may be listed; provided, however, that the Company shall not be
required to effect a registration under federal or state securities laws.

 

4.4 Convertible Notes. The Investor agrees that by acceptance of the Convertible
Notes pursuant to the terms of this Agreement, he will be bound by the terms of
Convertible Notes.

 

4.5 Documentary Stamp Taxes. The Company agrees to pay all documentary stamp
taxes required to be paid in connection with the issuance and delivery of the
Convertible Notes to the Investor.

 

4.6 Further Assurances. On or after the date of this Agreement, each of the
parties shall execute and deliver, or cause to be executed and delivered, such
further documents, certificates, and instruments reasonably required to issue
and distribute the Securities to the Investor, and to perform such further acts
as may be reasonably requested in order to convey the Securities to the
Investor, all on terms contained herein, and otherwise to comply with the terms
of this Agreement and consummate the transactions herein provided.

 

 7

 

 

5. General Provisions.

 

Section 5.1 Definitions.

 

(a) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

 

"Affiliate" shall mean, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person. For purposes of this definition, (i)
the term "control" (including the term "controlling," "controlled by" and "under
common control," or correlative terms) means the possession, direct or indirect,
of the power to direct the management and policies of a Person, whether as an
officer or director, through the ownership of voting securities, by contract or
otherwise.

 

"Business Day" shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in the State of Florida are authorized or required by Law
or executive order to close.

 

"Certificate of Incorporation" shall mean the certificate of incorporation of
the Company.

 

"Common Stock" shall mean the shares of common stock, par value $0.0001 per
share, of the Company.

 

"Consent" shall mean any consent, order, approval, authorization, clearance,
exemption, waiver, ratification, or similar affirmation by any Person.

 

"Entity" shall mean any general partnership, limited partnership, corporation,
joint venture, trust, limited liability company, limited liability partnership,
unincorporated organization, business trust, cooperative or association.

 

"Law" means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its assets, properties,
liabilities, or business, including those promulgated, interpreted, or enforced
by any Governmental Entity.

 

"Liens" shall mean all liens, encumbrances, charges, pledges, claims, security
interests, equities, options, warrants, rights to purchase or acquire, and other
defects in title.

 

"Permits" shall mean all permits, licenses, variances, certificates, filings,
franchises, notices, rights, and Consents of and from all Governmental Entities.

 

"Person" shall mean an individual or an Entity.

 

"Transfer" shall be construed broadly and shall include to mean, in the context
of a transfer of any of the Securities, any sale, assignment, participation,
gift, bequest, distribution, exchange, pledge, hypothecation, placement of a
lien thereon or a grant of a security interest therein or other encumbrances
thereon, judicial attachment, contribution to a trust or other Entity, or other
transfer or disposition (voluntarily or involuntarily, by operation of law or
otherwise, and whether as security or otherwise) by a Holder of all or a portion
of its Securities or any right or interest therein. For purposes of this
definition, a "Transfer" shall include the sale, assignment, participation,
gift, bequest, distribution, exchange, pledge, hypothecation, placement of a
lien thereon or a grant of a security interest therein or other encumbrances
thereon, judicial attachment, contribution to a trust or other Entity, or other
transfer or disposition (voluntarily or involuntarily, by operation of law or
otherwise, and whether as security or otherwise) of a controlling equity
interest in any Person which owns of record any of the Securities.

 

 8

 

 

(b) The following terms shall have the meanings ascribed thereto in the Section
set forth opposite such term:

 



Term

 

Section

 

Agreement

 

Preamble

Bankruptcy and Equity Exceptions

 

2.2(a)

Board of Directors (or Board)

 

2.2(b)

Company

 

Preamble

Conversion Shares

 

2.2(a)

Convertible Note(s)

 

1.1

Governmental Entity

 

2.3(a)

Investor

 

Preamble

Loan

 

1.1

Loan Date

 

2.9

Loan Documents

 

2.2(a)

Options

 

2.4(c)

Preferred Stock

 

2.4(a)

Securities

 

2.5(b)

Securities Act

 

2.5(b)

September 2015 Convertible Note

 

1.1



(c) Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular. Whenever the words "include," "includes," or
"including" are used in this Agreement, they shall be deemed followed by the
words "without limitation."

 

5.2 Expenses. Except as otherwise provided in this Agreement, whether or not the
transactions contemplated herein are consummated, each party hereto shall bear
and pay its own fees, costs and expenses incident to preparing, entering into
and carrying out this Agreement and to consummating the transactions
contemplated hereby.

 

5.3 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement and the other documents, agreements, and instruments, executed and
delivered pursuant to or in connection with this Agreement, including the
Convertible Notes, contains the entire agreement among the parties hereto with
respect the subject matter hereof, and such Agreement supersedes all prior
arrangements or understandings with respect to the subject matter hereof, both
written and oral.

 

5.4 Amendment and Modification. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Investor. No waivers of or exceptions to any
term, condition or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

 

5.5 Survival of Representations. The representations and warranties in this
Agreement and in any certifi-cate delivered pursuant hereto shall survive the
Closing.

 

 9

 

 

5.6 No Assignment. None of the parties hereto may assign any of its rights or
delegate any of its obligations under this Agreement to any other Person, and
any such purported assignment or delegation that is made without the prior
written consent of the other parties to this Agreement shall be void and of no
effect.

 

5.7 Notices. All notices or other communications given or made pursuant to this
Agreement shall be in writing and shall be (a) delivered by registered or
certified mail, return receipt requested, postage prepaid, (b) by expedited mail
or package delivery service guaranteeing next Business Day delivery, (or, for
international deliveries, the earliest Business Day that such delivery service
can guarantee delivery if so requested and paid for), or (c) delivered
personally, by hand, to the persons at the addresses set forth below (or at such
other address as may be provided hereunder):

 

If to Company:

 

Ted Sparling, President & CEO

Kingfish Holding Corporation

2641 49th Street

Sarasota, FL 34234

 

with a copy to:

 

Carlton Fields Jorden Burt, P.A.

Corporate Center Three at International Plaza

4221 West Boy Scout Blvd., Ste. 1000

Tampa, FL 33607-5780

Attn: Richard A. Denmon

Telephone: 813-229-4219

Facsimile: 813-229-4133

 

If to the Investor: At the address shown in the stockholder records of the
Company.

 

Any notice or other communications to be given or that may be given pursuant to
this Agreement shall be deemed to have been given: (x) three calendar days after
the deposit of such notice or communication in the United States Mail,
registered or certified, return receipt requested, with proper postage affixed
thereto; (y) on the first Business Day after depositing such notice of
communication with Federal Express, Express Mail, or other expedited mail or
package delivery service guaranteeing delivery no later than the next Business
Day if next Business Day delivery service has been requested and paid for (or on
such Business Day as such delivery service has been requested, guaranteed, and
paid for); or (z) upon delivery if hand delivered or telecopied to the
appropriate address and person as provided hereinabove or to the person to whose
attention the notice is to be given to the other parties in the manner
hereinabove provided.

 

5.8 Governing Law; Jurisdiction.

 

(a) This Agreement shall in all respects be governed by and construed in
accordance with the Laws of the State of Florida, without giving effect to the
principles of conflict of Laws thereof.

 

(b) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereunder shall be brought solely in the courts of the
State of Florida located in Hillsborough County, Florida, or, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida (Orlando or Tampa Division), and each of the parties hereto
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and waives any objection to the venue or the convenience of forum of any such
courts. 

 

 10

 

 

5.9 Specific Performance. Each party hereto agrees that irreparable damage would
occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached, and
it is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States of any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

 

5.10 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

 

5.11 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. Any term or provision
of this Agreement that is invalid or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provisions shall be interpreted to be only so broad as is enforceable.

 

5.12 Attorney Fees. A party in breach of this Agreement shall, on demand,
indemnify and hold harmless the other party or parties for and against all
reasonable out-of-pocket expenses, including legal fees, incurred by such other
party or parties by reason of enforcement and protection of its or their rights
under this Agreement. The payment of such expenses is in addition to any other
relief to which such other party may be entitled.

 

5.13 Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
deemed to constitute an original, but all of which together shall constitute one
and the same instrument. A party may deliver this Agreement by transmitting a
facsimile or other electronic signature of this Agreement signed by such party
(via PDF, TIFF, JPEG or the like) to the other party, which facsimile or other
electronic signature shall be deemed an original for all purposes.

 

5.14 Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



 



 11

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf all as of the date first written above. 

 



 

COMPANY:

 

 

 

 

 

 

KINGFISH HOLDING CORPORATION,

a Delaware corporation

 

    By:/s/ Ted Sparling

 

 

 

Ted Sparling

 

 

 

President & CEO

 

 





INVESTOR:

 

   By:/s/ James K. Toomey

 

 

James K. Toomey

 



 

[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT/SEPTEMBER 2015
LOAN (DECEMBER 15, 2015)]

 



 12

 



 

Schedule 2.4(c)

 

Outstanding Notes

 



Note No.

 

 

Effective

Date of Loan

 

Principal

Amount

 

 

Interest

Rate

 

 

Conversion

Rate

12

 

 

03/16/15

 

$40,000

 

 

 

3.5%

 

$1.00 per share

11

 

 

03/05/15

 

$20,000

 

 

 

3.5%

 

$1.00 per share

10

 

 

12/19/14

 

$60,000

 

 

 

3.5%

 

$1.00 per share

9

 

 

09/17/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

8

 

 

05/22/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

7

 

 

04/24/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

6

 

 

01/13/14

 

$10,000

 

 

 

3.5%

 

$1.00 per share

5

 

 

11/13/13

 

$10,000

 

 

 

3.5%

 

$1.00 per share

4

 

 

10/21/13

 

$10,000

 

 

 

3.5%

 

$1.00 per share

 

 13

 

 

EXHIBIT A

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED, NOR WILL ANY ASSIGNEE, VENDEE,
TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING ACQUIRED ANY SUCH UNITS
BY THE ISSUER FOR ANY PURPOSES, EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND THE SECURITIES LAWS OF ALL OTHER
APPLICABLE JURISDICTIONS OR (2) THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION SHALL BE ESTABLISHED TO THE REASONABLE SATISFACTION OF THE ISSUER.

 

CONVERTIBLE PROMISSORY NOTE

 



Note No. 13

December 15, 2015

U.S. $20,000.00

Tampa, Florida



 

FOR VALUE RECEIVED, the undersigned Kingfish Holding Corporation, a Delaware
corporation (the "Company"), promises to pay to the order of James K. Toomey
("Payee", and Payee and any subsequent permitted holder(s) of this convertible
promissory note (the "Note") being referred to collectively as "Holder"), at
Holder's address set forth below (or by wire transfer to Holder's wire address
set forth below) or at such other place as Holder may designate in writing
pursuant to the notice provisions below, the principal sum of TWENTY THOUSAND
DOLLARS ($20,000.00) (the "Principal Amount"), together with accrued and unpaid
interest thereon, said principal and interest to be due and payable as stated
below.

 

This Note is issued pursuant to the terms of that certain Convertible Promissory
Note Purchase Agreement (the "Purchase Agreement") dated as of December 15,
2015by and between the Company and the Payee. Capitalized terms used herein
without definition shall have the meanings given to such terms in the Purchase
Agreement.

 

1. Interest Rate. The Company promises to pay simple interest on the outstanding
principal amount of this Note from September 8, 2015 (the date that the
underlying loan was originally made by the Holder to the Company) until paid in
full at the fixed rate of three and one-half percent (3.5%) per annum. Interest
shall be calculated on a 365-day year basis and shall be due and payable as set
forth below.

 

2. Maturity. Unless this Note has been previously converted in accordance with
the terms of Section 5 hereof, all outstanding principal and accrued and unpaid
interest on this Note, plus all fees, costs and expenses then due under this
Note, become fully due and payable upon demand by the Holder (the date of any
such demand, the "Maturity Date").

 

3. Payments. No principal amount of this Note or any accrued interest on the
principal balance of this Note is due or payable until the Maturity Date. All
amounts payable hereunder shall be made for the account of the Holder at the
address referred to in Section 8 of this Note.

 

4. Prepayment. The Company may not prepay this Note prior to the Maturity Date
without the consent of the Holder. Following the Maturity Date, the Company may
prepay any part or all of any amount payable under this Note, including
principal or interest or both, at any time or times without any premium or
penalty whatsoever. Any and all prepayments shall be applied first to
reimbursement of Holder for any costs or expenses incurred by Holder to enforce
or collect amounts owed hereunder, then to repayment of any accrued and unpaid
interest hereunder, and then to principal outstanding hereunder.

 

 A-1

 

 

5. Optional Conversion of Note.

 

(a) Optional Conversion Rights. The outstanding principal balance of this Note
shall be convertible, in whole or in part, at the option of the Holder at any
time prior to the Maturity Date, into shares of common stock, par value $0.0001
per share, of the Company ("Common Stock"), at the then-Conversion Price (as
defined in Section 5(e) below) (the "Optional Conversion Right"). To the extent
that the Holder decides to exercise his or her Optional Conversion Right, then
any unpaid interest on this Note shall be converted into Common Stock on the
same terms as the principal of the Note.

 

(b) Exercise of Optional Conversion Right. The Optional Conversion Right may be
exercised by the Holder, in whole but not in part, at any time, and from time to
time prior to the Maturity Date, by the surrender and presentment of this Note
accompanied by a duly executed Notice of Exercise in the form attached hereto
(the "Exercise Notice"), presented to the Company, at its principal office or at
such other place as the Company may designate by notice in writing to the
Holder.

 

(c) Issuance of Certificates. As soon as practicable after full or partial
conversion of this Convertible Note, the Company at its expense (including,
without limitation, the payment by it of all taxes and governmental charges
applicable to such conversion and issuance of Common Stock) shall cause to be
issued to the Holder a certificate representing the total number of shares of
Common Stock for which this Convertible Note is being converted (the "Conversion
Shares"). This Convertible Note shall be deemed to have been converted, and the
Conversion Shares acquired thereby shall be deemed issued, and the Holder shall
be deemed to have become holders of record of such Conversion Shares, for all
purposes, as of the close of business on the date that this Convertible Note and
the duly executed and completed Conversion Notice, has been presented and
surrendered to the Company in accordance with the provisions of Section 5(b)
hereof, notwithstanding that the transfer books of the Company may then be
closed.

 

(d) Covenants of Company. The Company shall take all action as may be necessary
to assure that such Conversion Shares (and any other securities and property)
may be issued and delivered as provided herein without violation of the
Company's Certificate of Incorporation of bylaws, any applicable law or
regulation, or any requirements of any domestic securities exchange or inter
dealer quotation system upon which the Common Stock may be listed.

 

(e) Definitions. For purposes of this Note:

 

(i) The term "Conversion Price" shall be equal to the quotient of the Principal
Amount plus all accrued and unpaid interest under this Note as of the date of
such calculation divided by the Per Share Value.

 

(ii) The "Per Share Value" shall be $1.00 per share of Common Stock, subject to
adjustment as provided in Section 5(f) hereof.

 

 A-2

 

 

(ii) The term "Sale of the Company" shall mean (A) any consolidation or merger
of the Company with or into any other corporation or other entity or person, or
any other corporate reorganization, other than any such consolidation, merger or
reorganization in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company's voting power is transferred; provided,
however, that a Sale of the Company shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof; or (C) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company.

 

(f) Anti-Dilution Provisions. The number and kind of securities and other
property that may be acquired upon the conversion of this Note and the
Conversion Price shall be subject to adjustment, from time to time, upon the
happening of any of the following events:

 

(i) In the event that the Company shall declare, pay, or make any dividend upon
its outstanding shares of Common Stock payable in Common Stock or shall effect a
subdivision of the outstanding Common Stock into a greater number of shares of
Common Stock, then the number of Conversion Shares that may thereafter be
purchased upon the exercise of the rights represented hereby shall be increased
in proportion to the increase in the number of outstanding shares of Common
Stock through such dividend or subdivision, and the Per Share Value shall be
decreased in such proportion. In case the Company shall at any time combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the number of Conversion Shares that may thereafter be acquired upon the
exercise of the rights represented hereby shall be decreased in proportion to
the decrease through such combination and the Per Share Value shall be increased
in such proportion.

 

(ii) In the event that the Company declares, pays, or makes any dividend or
other distribution upon its outstanding shares of Common Stock payable in
securities or other property (excluding cash dividends and dividends payable in
shares of Common Stock, but including, without limitation, shares of any other
class of the Company's stock or stock or other securities convertible into or
exchangeable for shares of Common Stock or any other class of the Company's
stock or other interests in the Company or its assets), a proportionate part of
those securities or that other property shall be set aside by the Company and
delivered to the Holder in the event that the Holder exercises his Optional
Conversion Right with respect to this Note. The securities and other property
then deliverable to the Holder upon the conversion of this Note shall be in the
same ratio to the total securities and property set aside for the Holder as the
number of Conversion Shares with respect to which this Note is then converted is
to the total number of Conversion Shares that may be acquired pursuant to this
Note at the time the securities or property were set aside for the Holder.

 

(g) Per Share Value Adjustments. Except as otherwise provided in this Section 5,
upon any adjustment of the Per Share Value, the Holder shall be entitled to
purchase, based upon the new Per Share Value, the number of shares of Common
Stock, calculated to the nearest full share, obtained by: (i) multiplying the
(A) number of Conversion Shares that may be acquired pursuant to this Note
immediately prior to the adjustment of the Per Share Value by (B) the Per Share
Value in effect immediately prior to its adjustment, and (ii) dividing the
product so obtained in clause (i) by the new Per Share Value.

 

(h) Prior Notice of a Sale of the Company. Notwithstanding any provision of this
Note to the contrary, in the event that the Company consummates a Sale of the
Company prior to the conversion or repayment in full of this Note, the Company
will give the Holder at least five days prior written notice of the anticipated
closing date of such Sale of the Company.

 

 A-3

 

 

6. Expenses. In the event of any failure of the Company to pay all amounts due
upon a demand made pursuant to Section 2 of this Note, the Company shall pay all
reasonable attorneys' fees and court costs incurred by Holder in enforcing and
collecting this Note.

 

7. Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

8. Notices. Any notice or other communications to be given or that may be given
pursuant to this Note shall be deemed to have been given: (x) three (3) calendar
days after the deposit of such notice or communication in the United States
Mail, registered or certified, return receipt requested, with proper postage
affixed thereto; (y) on the first Business Day after depositing such notice of
communication with Federal Express, Express Mail, or other expedited mail or
package delivery service guaranteeing delivery no later than the next Business
Day if next Business Day delivery service has been requested and paid for (or on
such subsequent Business Day as such delivery service has been requested,
guaranteed and paid for); or (z) upon delivery if hand delivered or telecopied
to the appropriate address and person as provided on the signature page to the
Purchase Agreement or to the person to whose attention the notice is to be given
to the other parties in the manner hereinabove provided; provided, however, that
any notice changing Holder's address or wire address shall be effective only
upon receipt by the Company.

 

9. Governing Law.

 

(a) This Note shall in all respects be governed by and construed in accordance
with the laws of the State of Florida, without giving effect to the principles
of conflict of laws thereof.

 

(b) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereunder shall be brought solely in the courts of the
State of Florida located in Hillsborough County, Florida, or, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida (Orlando or Tampa Division), and each of the parties hereto
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and waives any objection to the venue or the convenience of forum of any such
courts. 

 

10. Modification; Waiver. No amendment, modification, forbearance or waiver of
any provision of this Note, and no consent with respect to any departure by the
Company therefrom, shall be effective unless the same shall be in writing and
signed by the Holder and the Company

 

11. Assignment. Neither the Company nor the Holder may assign or transfer this
Note without the prior written consent of the other party (not to be
unreasonably withheld) provided that, in no event shall this Note or any
interest herein be transferable, in whole or in part, to any person or entity
under circumstances that would be reasonably likely to violate or trigger a
consent or other approval requirement under applicable laws, including but not
limited to U.S. securities laws, the Foreign Corrupt Practices Act, FINSA, laws
restricting money transfers and payments to persons or entities located in
certain restricted countries, foreign nationals identified on any restricted
list, and associated regulations as in existence at the time, and the laws and
regulations of any other country. Any such written notice shall set forth in
reasonable detail the identity of the new Holder(s) and the terms of transfer of
this Note (including a release by the applicable Holder of any right to receive
any payments hereunder) and the Company shall be obligated to register the
transfer of this Note and make payments to any Holder hereunder only if the
Company determines such transfer or payment is not restricted or prohibited by
any such laws (and the due date of any such payment shall be extended by the
length of time that any such legal restriction or prohibition exists). This Note
shall inure to the benefit of Holder, its successors and assigns, and to any
person to whom Holder may grant an interest in any of the indebtedness evidenced
hereby in compliance with the foregoing restrictions, and shall be binding upon
the Company and its successors and assigns. No person or entity not a direct
party hereto shall be entitled to enforce any rights or obligations hereunder as
a third party beneficiary or otherwise.

 

 A-4

 

 

12. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15.

 

13. Time of Essence. Time is of the essence of the payment and performance of
this Note.

 

14. Miscellaneous. The Company and Holder have participated jointly in the
negotiation and drafting of this Note. In the event an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Note. No delay by Holder in enforcing its rights hereunder or
otherwise, shall prejudice Holder's rights to enforce this Note. Neither Party
to this Note will be liable to the other for any failure or delay in performance
under this Note due to circumstances beyond its reasonable control including,
without limitation, Acts of God, labor disruption, war, terrorist threat or
government action, or lack of availability of wire transfer systems or other
international or national systems; provided, that if either party is unable to
perform its obligations under this Note for one of these reasons it shall give
prompt written notice thereof to the other party and the time for performance,
if any, shall be deemed to be extended for a period equal to the duration of the
conditions preventing performance.

 

15. Agreement by Holder. By its acceptance of this Note, Holder agrees to be
bound by the terms hereof.

 

16. Documentary Stamp Taxes. All required Florida documentary stamp taxes due in
connection with this Note have been paid.

 

[Signature Page Follows]



 



 A-5

 

  



 

KINGFISH HOLDING CORPORATION,
a Delaware corporation

 

    By:

 

 

Name:

 

 

Title:

 



 



HOLDER:

 

  

 

James K. Toomey

 

  



 

 

 

[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE NO. 13 OF KINGFISH HOLDING
CORPORATION]


 



 A-6

 



 

NOTICE OF EXERCISE

 

(To be executed by the Holder desiring to exercise the right to convert this
Note into shares of common stock, par value $0.0001 per share, of the Company
("Common Stock") of KINGFISH HOLDING CORPORATION, a Delaware corporation)

 

The undersigned Holder of a Convertible Promissory Note (Note No. 13) hereby
elects to exercise his or her Optional Conversion Right, pursuant to the
provisions of the Note dated December 15, 2015 issued to the Holder by Kingfish
Holding Corporation, a Delaware corporation, to receive that number of shares of
Common Stock into which the outstanding principal amount of, and accrued and
unpaid interest on, this Note is convertible at the Conversion Price at the
address set forth below.

 

Dated:                                                                       ,
_________ 

 



Printed Name:

 

 

Signature:

 

 

Address:

 

 

 

 

 



 

(Signature must conform in all respects to the name of holder as specified on
the face of this Note.)

 

 

A-7

--------------------------------------------------------------------------------